JOHN HANCOCK FUNDS III CLASS R2 SHARES SERVICE PLAN December 6, 2011 Article I. This Plan This Service Plan (the “Plan”) sets forth the terms and conditions on which John Hancock Funds III (the “Trust”) on behalf of each series of the Trust (each a “Fund,” collectively the “Funds”), on behalf of its Class R2 shares, as applicable, will, after the effective date hereof, pay certain amounts to brokers, plan administrators or other intermediaries (“Service Organizations”) for providing certain account administration services to participants in retirement plans that are beneficial owners of such Class R2 shares. Such compensation may be made directly to such Service Organizations or may be paid to John Hancock Funds, LLC (the “Distributor”) to cover payments that the Distributor has made to Service Organizations on behalf of the Funds. This Plan is not intended to compensate Service Organizations for distribution activities or expenses primarily intended to result in the sale of Class R2 shares of the Funds; however, this Plan is being adopted and operated in accordance with Rule 12b-1, as from time to time amended (the “Rule”), under the Investment Company Act of 1940, as amended (the “1940 Act”), in the event that the Plan shall be deemed to constitute the financing of distribution by a Fund of its Class R2 shares. This Plan applies to the Funds listed on Schedule A attached hereto, as such Schedule may be amended from time-to-time to remove or add series in the future. Article II. Services and Payments Pursuant to the Plan, the Funds may enter into agreements with the Distributor, or with Service Organizations that administer or provide services to retirement plans that purchase Class R2 shares of the Funds (“Service Agreements”). Under such Service Agreements, the Service Organizations may provide, or the Distributor may compensate a Service Organization for providing, one or more of the following services: (a) acting, directly or through an agent, as the shareholder of record and nominee for all plan participants; (b) establishing and maintaining account records for each plan participant who beneficially owns Class R2 shares of a Fund: (c)providing facilities to process orders to purchase, redeem and exchange Class R2 shares on behalf of plan participants, and handle the transmission of funds representing the purchase price or redemption proceeds; and (d) addressing plan participant questions regarding their accounts and a Fund. In the event that the Service Agreement with a Service Organization does not provide for the provision of one or more of the services listed above, including sub-transfer agent or omnibus account services, the Funds may compensate such Service Organization or one of its affiliates for providing such excluded services pursuant to a separate arrangement between the Funds and the Service Organization. The amount of compensation payable to the Service Organization during any one year for services under a Service Agreement adopted under the Plan with respect to Class R2 shares of a Fund will not exceed 0.25% of the average daily net assets of the Fund attributable to Class R2 shares attributable to such Service Organization. Conflict of interest restrictions (including the Employee Retirement Income Security Act of 1974) may apply to a Service Organization’s receipt of compensation paid by a Fund in connection with the investment of fiduciary funds in Class R2 shares.
